Citation Nr: 1224650	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A petition to reopen a claim for service connection for hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the informal hearing presentation of the accredited representative dated in May 2012.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a)  (2011). 
In this case, the Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  As of this decision, service connection is in effect for lumbar spine degenerative disc disease, rated as 40 percent disabling; cervical strain with degenerative disc disease and ossification,  rated as 30 percent disabling; gout of elbows and toes, rated as 20 percent disabling; right heel mass, rated as 10 percent disabling; thoracic spine degenerative joint disease, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; lumbar radiculopathy of the right and the left lower extremities, each rated as 10 percent disabling; hemorrhoids, rated as 10 percent disabling; cervical radiculopathy of the right and left upper extremities; each rated as 10 percent disabling; left knee strain with degenerative joint disease, rated as noncompensable; and right trapezius strain, rated as noncompensable.   The combined rating is 90 percent.  Thus, the Veteran satisfies the criteria set forth in 38 C.F.R. § 4.16(a) (2011).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board observes that "substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a)  (2011).  The Court of Appeals for Veterans Claims (Court) noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442  8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore at 359.

The VA General Counsel  has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

The Board finds that the medical evidence of record does not adequately assess the employability of the Veteran and the impact that the Veteran's service-connected disabilities currently have on his ability to follow substantially gainful employment. For that reason, the Board remands the claim for a medical examination to determine the current impact the Veteran's service-connected disabilities have on his employability.

In addition, on remand, any additional relevant medical records should be identified and obtained including VA medical records, dated from September 2008 to the present, and Travis Air Force Base medical records dating from January 2007.

Lastly, the Veteran's representative has submitted a Social Security Administration (SSA) decision showing that the Veteran was granted disability benefits in July 2009.   However, no SSA determination(s) or records have been associated with the claims file.  This should also be done, on remand.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify or provide private medical treatment records pertaining to his service-connected disabilities.  Any such records not already in evidence should be associated with the Veteran's VA claims folder, provided that any necessary releases are completed and returned by the Veteran.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.   All attempts to fulfill this development should be documented in the claims file.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Ensure that all VA treatment records from September 2008 to the present are included in the Veteran's VA claims folder or have them uploaded to Virtual VA.  

4.  Obtain Tricare medical treatment records from Travis Air Force Base dating from January 2007.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  After steps 1 to 4 are complete, schedule the Veteran for a general medical examination, by a VA examiner with the appropriate expertise to provide an opinion as to the impact of the Veteran's service-connected disabilities on his employability.  The examiner should identify the limitations resulting from each of the Veteran's service-connected disabilities and provide an opinion as to whether it is at least as likely as not that a single service-connected disability, including the medication(s) taken therefore, renders him unable to obtain and maintain any form of substantially gainful employment consistent with his education and industrial background.  If not, do the service-connected disabilities in combination, including the medications taken therefore, at least as likely as not render him unable to obtain and maintain any form of substantially gainful employment consistent with his education and industrial background.  In providing the opinion, the examiner should consider the Veteran's reports that medication taken for his service-connected disabilities puts him to sleep and renders him unemployable.  

The Veteran's service-connected disabilities currently include: lumbar spine degenerative disc disease, cervical strain with degenerative disc disease and ossification, gout of elbows and toes, right heel mass, thoracic spine degenerative joint disease, tinnitus, hypertension, lumbar radiculopathy of the right and the left lower extremities, hemorrhoids, cervical radiculopathy of the right and left upper extremities, left knee strain with degenerative joint disease, and right trapezius strain.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached. 

6.  After the requested examination report(s) have been completed, they should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination report(s) should be returned to the examiner(s) if deficient in any manner.

7.  After completing the development requested above and any other appropriate development, readjudicate the Veteran's claim for entitlement to TDIU benefits.  If the decision remains unfavorable to the Veteran, a supplemental statement of the case should be prepared and provided to the Veteran and his representative, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if it is otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


